Case 0:19-cv-61285-RAR Document 13 Entered on FLSD Docket 08/10/2019 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                          Case No. 0:19-cv-61285-RUIZ/SELTZER

   DAVID PICOW,
            Plaintiff,
   v.

   SPROUT IRA, LLC.
        Defendant.
   _____________________________________/

                             NOTICE OF PENDING, REFILED,
                             RELATED OR SIMILAR ACTIONS
           Defendant Sprout IRA, LLC, pursuant to S.D. Fla. L.R. 3.8, provides this notice of

  the pendency of a related case to this action. Plaintiff David Picow filed a petition for

  Chapter 13 Voluntary Bankruptcy on February 19, 2019, which is captioned In re: David

  L. Picow, Case No.: 19-12154-JKO, and is assigned to Judge John K. Olson of the United

  States Bankruptcy Court for the Southern District of Florida.


  Dated: August 10, 2019                            By: s/ Aaron S. Weiss
                                                    Stacey K. Sutton (FBN 289530)
                                                    Email: ssutton@carltonfields.com
                                                    Jennifer Yasko (FBN 109604)
                                                    Email: jyasko@carltonfields.com
                                                    Carlton Fields, P.A.
                                                    525 Okeechobee Boulevard, Suite 1200
                                                    West Palm Beach, Florida 33401
                                                    Telephone: (561) 659-7070

                                                    Aaron S. Weiss (FBN 48813)
                                                    Email: aweiss@carltonfields.com
                                                    Carlton Fields, P.A.
                                                    100 S.E. Second Street, Suite 4200
                                                    Miami, Florida 33131
                                                    Telephone: (305) 530-0050
                                                    Attorneys for Sprout IRA, LLC




                                                1
  118856096.2
